In an action to declare the zoning ordinance of the Town of Hempstead unconstitutional and void as applied to plaintiff’s property, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered July 24, 1969, which dismissed the complaint on the merits. Judgment reversed, on the law and the facts, with costs, and judgment granted to plaintiff declaring that the zoning ordinance of the Town of Hempstead is unconstitutional as applied to plaintiff’s property and directing that plaintiff's property be rezoned from Residence B to Business. In our opinion, due to the almost total change to business of the area which surrounds plaintiff’s property on three sides and the location of plaintiff’s property directly on the Bethpage (Hempstead) Turnpike, plaintiff must be accorded a change of zoning from Residence B to Business (Stevens v. Town of Huntington, 20 N Y 2d 352). The changes in the area over the years resulted from the town’s granting many zoning changes. Rabin, Acting P. J., Hopkins, Latham, Kleinfeld and Brennan, JJ., concur.